Case 21-02063-CMB                Doc 24    Filed 08/05/21 Entered 08/05/21 17:13:27    Desc Main
                                          Document      Page 1 of 6



                              IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 In re:                                                   Bankr. Case No. 19-22715-CMB

 5171 CAMPBELLS LAND CO., INC.,                           Chapter 11

                Debtor.


 ROBERT S. BERNSTEIN, as Plan Administrator               Adv. Pro. No. 21-02063-CMB
 for the Creditors Trust under the Debtor’s
 confirmed Plan,

                Plaintiff,

 v.

 MEYER, UNKOVIC & SCOTT LLP, a
 Pennsylvania Limited Liability General
 Partnership, and ROBERT E. DAUER, JR., an
 individual,

                Defendants.


                      PLAINTIFF’S MOTION TO WITHDRAW REFERENCE
                   UNDER 28 U.S.C. § 157 FOR PURPOSES OF JURY TRIAL ONLY

            The Plaintiff, ROBERT S. BERNSTEIN (the “Plan Administrator” or “Plaintiff”), in his

capacity as Plan Administrator for the Creditors Trust under the confirmed Plan, as successor to

the estate of the Debtor, 5171 Campbells Land Co., Inc. (the “Debtor,” the “Company” or “5171

Campbells”), by and through undersigned counsel, pursuant to 28 U.S.C. § 157 and Bankruptcy

Court Local Rule 9015-1, files this Motion to Withdraw Reference Under 28 U.S.C. § 157 for

Purposes of Jury Trial Only (the “Plan Administrator Withdrawal Motion”), and in support thereof,

states as follows:

            1.         On July 6, 2021, the Plan Administrator filed a Complaint for Damages and



{W0567344.1 }
Case 21-02063-CMB         Doc 24          Filed 08/05/21 Entered 08/05/21 17:13:27          Desc Main
                                         Document      Page 2 of 6



Demand for Jury Trial [ECF Adv. Doc. 1] 1 (the “Complaint and Jury Trial Demand”) against

MEYER, UNKOVIC & SCOTT LLP, a Pennsylvania Limited Liability General Partnership

(“Meyer Unkovic”), and ROBERT E. DAUER, JR., an individual (“Dauer”) (sometimes

collectively referred to as “Defendants”), instituting Adversary Proceeding No. 21-02063-CMB,

styled Bernstein v. Meyer, Unkovic & Scott LLP and Robert E. Dauer, Jr. (the “Adversary

Proceeding”).

       2.        On July 19, 2021, Defendants filed a Motion to Withdraw Reference of the Case

Under 28 U.S.C. § 157 [ECF Adv. Doc. 14] (the “Defendants’ Withdrawal Motion”) and Brief in

Support thereof [ECF Adv. Doc. 15] (the “Brief”), seeking immediate permissive withdrawal of

the reference.

       3.        On August 2, 2021, the Plan Administrator filed his Response to Defendants’

Motion to Withdraw Reference of the Case Under 28 U.S.C. § 157 and Brief in Support Thereof

[ECF Adv. Doc. 23] (the “Plan Administrator Withdrawal Response”).

       4.        As set forth in the Plan Administrator Withdrawal Response, the Plan

Administrator: (i) agrees that in light of the jury trial demand by both the Plan Administrator and

the Defendants, coupled with the Bankruptcy Court’s inability to conduct the jury trial based upon

the parties’ lack of consent, cause exists to withdraw the reference for purposes of a jury trial; and

(ii) does not oppose the relief requested by Defendants for the District Court to exercise its

discretion to withdraw the reference of the Adversary Proceeding pursuant to 28 U.S.C. § 157(d),

should the District Court determine that cause for immediate withdrawal exists, and wish to preside



1
  References to [ECF Adv. Doc. ___ ] refer to the following docket: Adv. Pro. No. 21-02063-CMB,
Bernstein v. Meyer, Unkovic & Scott LLP and Robert E. Dauer, Jr. (the “Adversary Proceeding”), United
States Bankruptcy Court for the Western District of Pennsylvania. References to [ECF Doc. ___ ] refer to
the following docket: Bankr. Case No. 19-22715-CMB, In re 5171 Campbells Land Co., Inc., United States
Bankruptcy Court for the Western District of Pennsylvania.


                         {W0567344.1 }                                      2
Case 21-02063-CMB         Doc 24         Filed 08/05/21 Entered 08/05/21 17:13:27        Desc Main
                                        Document      Page 3 of 6



over this matter immediately.

       5.      However, as further set forth in the Plan Administrator Withdrawal Response and

for the reasons set forth therein, the Plan Administrator submits that: (i) Defendants have failed to

meet their burden to show cause for immediate permissive withdrawal; and (ii) the reference to the

Bankruptcy Court should remain intact for all pre-trial matters, including case dispositive motions,

with the Bankruptcy Court submitting proposed findings of fact and conclusions of law to the

District Court for de novo review and entry of any final order or judgment pursuant to 28 U.S.C.

§ 157(c)(1), and when the case is trial ready, the reference be withdrawn so that the District Court

may conduct the jury trial. See, e.g., Feldman v. ABN AMRO Mortg. Grp., Inc., 2020 WL 618604

(E.D. Pa. Feb. 10, 2020)(after considering all pertinent factors, finding that Defendants did not

demonstrate cause for pretrial withdrawal of the reference to the bankruptcy court notwithstanding

the assertion of a Seventh Amendment right to a jury trial in connection with a non-core

proceeding, and noting that permitting the bankruptcy court to issue rulings on dispositive motions,

and withdrawing the reference only when the case is ripe for a jury trial, promotes both judicial

economy and a timely resolution); In re AgFeed USA, LLC, 565 B.R. 556 (D. Del.

2016)(concluding that consideration of all of the appropriate factors favored denying defendants’

motions to withdraw the reference of a non-core matter at the pretrial stage, as permitting the

bankruptcy court to oversee pretrial matters in the non-core proceeding, and withdrawing it only

when it is ripe for a jury trial, promotes judicial economy and a timely resolution, notwithstanding

that the bankruptcy court will not be able to enter a final judgment as to the non-core claims and

must issue proposed findings of fact and conclusions of law under 28 U.S.C. § 157(c)).

       6.      Notwithstanding the filing of the Defendants’ Withdrawal Motion and Brief, and

the Plan Administrator Withdrawal Response, Bankruptcy Court Local Rule 9015-1(c) provides




                        {W0567344.1 }                                     3
Case 21-02063-CMB         Doc 24         Filed 08/05/21 Entered 08/05/21 17:13:27        Desc Main
                                        Document      Page 4 of 6



as follows:

       Within thirty (30) days of filing the [jury] demand, the party making the demand
       shall file with the Bankruptcy Clerk and serve on all parties in interest:

       (1) the consent of all parties to trial by jury in the Bankruptcy Court and the
       Bankruptcy Court’s entry of final orders or judgments with respect to the same; or

       (2) a motion to withdraw the reference to the District Court pursuant to 28 U.S.C.
       § 157. All proceedings shall continue in the Bankruptcy Court unless and until an
       Order is issued by the District Court withdrawing the reference.

Bankruptcy Court Local Rule 9015-1(c) (emphasis added).

       7.       Accordingly, in compliance with the requirements of Bankruptcy Court Local Rule

9015-1(c), given the Plan Administrator’s jury trial demand as set forth in the Complaint and Jury

Trial Demand, the Plan Administrator files this Plan Administrator Withdrawal Motion seeking

withdrawal of the reference of the Adversary Proceeding pursuant to 28 U.S.C. § 157(d) for

purposes of jury trial only if and when the Adversary Proceeding is trial ready, with the reference

to the Bankruptcy Court to remain intact for all pre-trial matters, including case dispositive

motions, with the Bankruptcy Court submitting proposed findings of fact and conclusions of law

to the District Court for de novo review and entry of any final order or judgment pursuant to 28

U.S.C. § 157(c)(1), and when the case is trial ready, the reference being withdrawn so that the

District Court may conduct the jury trial.

       8.      The basis for the relief requested herein is as set forth in the Plan Administrator

Withdrawal Response, which is incorporated by reference as if fully set forth herein.

       WHEREFORE, the Plan Administrator respectfully moves the Court for entry of an Order:

(i) granting withdrawal of the reference of the Adversary Proceeding pursuant to 28 U.S.C. § 157

for purposes of jury trial only if and when the Adversary Proceeding is trial ready; (ii) keeping the

reference to the Bankruptcy Court intact for all pre-trial matters, including case dispositive




                        {W0567344.1 }                                     4
Case 21-02063-CMB         Doc 24         Filed 08/05/21 Entered 08/05/21 17:13:27          Desc Main
                                        Document      Page 5 of 6



motions, with the Bankruptcy Court submitting proposed findings of fact and conclusions of law

to the District Court for de novo review and entry of any final order or judgment pursuant to 28

U.S.C. § 157(c)(1); and (iii) when the case is trial ready, allowing the parties to file a motion for

the reference to be withdrawn so that the United States District Court for the Western District of

Pennsylvania may conduct the jury trial.

       Respectfully submitted this 5th day of August, 2021.
                                                HERRON BUSINESS LAW
                                                607 College Street, Suite 101
                                                Pittsburgh, PA 15232
                                                Tel: (412) 395-6001
                                                Fax: (412) 391-2808

                                                By: /s/ Matthew M. Herron
                                                        Matthew M. Herron, Esq.
                                                        PA. Bar No. 88917
                                                        Email: mmh@herronbiz.com
                                                        Nicholas A. Miller, Esq.
                                                        PA. Bar No. 204141
                                                        Email: nam@herronbiz.com
                                                        Local Counsel to Special Counsel
                                                        to the Plan Administrator

                                                CIMO MAZER MARK PLLC
                                                100 S.E. 2nd Street, Suite 3650
                                                Miami, FL 33131
                                                Tel: (305) 374-6480
                                                Cel: (305) 439-3429
                                                Fax: (305) 374-6488

                                                By: /s/ David C. Cimo
                                                        David C. Cimo, Esq.
                                                        Fla. Bar No. 775400
                                                        Email: dcimo@cmmlawgroup.com
                                                        (admitted pro hac vice)
                                                        Marilee A. Mark, Esq.
                                                        Fla. Bar No. 725961
                                                        Email: mmark@cmmlawgroup.com
                                                        (admitted pro hac vice)
                                                        Special Litigation Counsel
                                                        to the Plan Administrator



                        {W0567344.1 }                                     5
Case 21-02063-CMB        Doc 24           Filed 08/05/21 Entered 08/05/21 17:13:27           Desc Main
                                         Document      Page 6 of 6



                                        CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing has been

served on all counsel and parties of record, through the Court’s ECF Filing system, on the 5th day

of August, 2021, to the following:

                                           Bethann R. Lloyd, Esq.
                                              brl@whc-pc.com
                                            blloyd@d-wlaw.com
                                           Holly M. Whalen, Esq.
                                           hwhalen@d-wlaw.com
                                         Katherine P. Berquist, Esq.
                                             kpb@whc-pc.com
                                         DIBELLA WEINHEIMER
                                          Law & Finance Building
                                        429 Fourth Avenue, Suite 200
                                            Pittsburgh, PA 15219


       Respectfully submitted this 5th day of August, 2021.


                                                  HERRON BUSINESS LAW
                                                  607 College Street, Suite 101
                                                  Pittsburgh, PA 15232
                                                  Tel: (412) 395-6001
                                                  Fax: (412) 391-2808

                                                  By: /s/ Matthew M. Herron
                                                          Matthew M. Herron, Esq.
                                                          PA. Bar No. 88917
                                                          Email: mmh@herronbiz.com
                                                          Nicholas A. Miller, Esq.
                                                          PA. Bar No. 204141
                                                          Email: nam@herronbiz.com
                                                          Local Counsel to Special Counsel
                                                          to the Plan Administrator




                        {W0567344.1 }                                       6
